DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
Applicant's amendments and remarks, filed 12/07/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 185-189, 191-197, 199-204, are currently under examination. 
Withdrawn Objections/Rejections
The rejection of claims 1-4, 7-15 and 18-20 under 35 USC 112(b) are withdrawn in view of applicant’s arguments (on page 7) and/or amendments.
Priority
Applicant’s claims for the benefit of priority, considering this application claims the benefit of priority as a Continuation of a US application 13/658,739, filed 10/23/2012, which is a Continuation of a US application 13/014,835, filed 01/27/2011, now US patent 8,311,747, which is a Divisional of a US application 13/013,561, filed 01/25/2011, now US patent 8,315,812, is acknowledged.
Applicant’s claims for the benefit of priority, considering this application claims the benefit of priority from U.S. Provisional Application 61/404,429, filed 10/01/2010, U.S. Provisional Application No. 61/401,915, filed August 20, 2010, U.S. Provisional Application No. 61/402,308, filed August 26, 2010, U.S. Provisional Application No. 
However, in view of the amendments introduced for the independent claims with “a plaque is vulnerable to rupture” and “determine a potential path that the plaque will follow” for determining a “second location at which the plaque may form an impediment to blood flow”, the examiner did not found a support or description in Provisional Applications of “plaque rupture” and of “potential path” for “determining a second location” for the “plaque” in 61401462 and 61401915. Therefore, as a divisional of the earliest parent non-provisional application US 13/013,561 which discloses and provides support the amended subject matter “a plaque is vulnerable to rupture” and might describe an interpretation of “determine a potential path that the plaque will follow” but however no disclosure of “determining a second location at which the plaque may form an impediment to blood flow” is properly provided by the parent applications since the disclosure of the non-provisional applications is directed to the impediment to the blood flow as positively directed to the ruptured plaque size and not to the size of the plaque fragment which are two different structures and no two locations directed to the same ruptured plaque, by definition of “ruptured” and by common understanding within the art of what a plaque rupture is.  
Therefore the priority date regarding the amended limitation “a plaque is vulnerable to rupture” and “determine a potential path that the plaque will follow” for the independent claims of the Provisional Application 61/402,398 dated 08/26/2010 is acknowledged and the priority date for the amended limitation “determining a second location at which the 08/26/2010.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/16/2020 and 09/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Withdrawn Objections/Rejections
The rejection of claims 185-189, 191-197, 199-204 is withdrawn in view of applicant’s arguments (on pages 13-15) and/or amendments.
Response to Arguments
Applicant’s responses regarding priority for specific subject matters have been fully considered and found persuasive. Priority claim has been adjusted as argued.
Applicant’s responses and arguments filed 12/07/2020 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Applicant amended the independent claims with new subject matters with the limitations “performing a hemodynamic analysis of the rupture from the first location to determine a potential path that the plaque will follow in response to the rupture the hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path; determining, based on the determined potential path, a second location in the first downstream artery at which the plaque may form an impediment to blood flow” and “display, on a report, a representation of at least the first artery,” clarifying the claim language of the claims and modifying the scope of the claim. The examiner is considering new grounds of rejections for addressing the amended limitations.

In response, the examiner has considered that Chung is using a “virtual patient” which is considered as a model of the patient (Title and abstract) and attached to a patient as in Fig.1 from ultrasound imaging. Therefore, the examiner is considering that the “virtual patient” as described by Chung is closely related to the patient for which the intent is to use the simulation to reduce embolization (Fig.1). Therefore, the examiner is considering that Chung is using the ultrasound imaging (Fig.1) for providing a patient specific model of the vascular/arterial tree. Additionally, Taylor teaches the patient specific physiological model with primary arteries and downstream vessels/arteries using mesh description for assessing velocity/blood flow and pressure (p.114-117 with Figs.2 and 3) therefore teaching the hemodynamic analysis of the blood flow as being known in the art as to use hemodynamic analysis for locating location of atherosclerosis or plaque (Taylor p.120 last ¶ to p.121 1st ¶), while Chung in a similar approach use blood flow characteristics to describe the blood flow at bifurcations leading to embolization described with the condition of the size of the ruptured plaque being the size of the blood vessels (Fig.1).
Therefore, the examiner considers that the teachings of combination of Taylor and Chung is sufficient to disclose the amended limitation performing a hemodynamic analysis of the rupture from the first location to determine a potential path that the plaque will follow in response to the rupture the hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path and therefore “determining, based on the determined potential path, a second location in the first downstream artery at which the plaque may form an impediment to blood flow”.
Additionally, Applicant appears to argue (on p.18-19) that Chung only teach the use of a “random number r” (section 2.2 (4)(iv)) which is not representative to a hemodynamic analysis.
st ¶) therefore all reading the simulation being based on hemodynamic analysis. Additionally, Taylor is also teaching the determination of the location of atherosclerosis/plaque using hemodynamic analysis as previously discussed. Therefore, the teachings of the combination Taylor and Chung teaches the hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path and therefore “determining, based on the determined potential path, a second location in the first downstream artery at which the plaque may form an impediment to blood flow” as claimed in the amended limitations. The examiner notes that the Applicant is also using a similar approach than Chung based on probability assigned to the plaque to flow towards one daughter or the other of the primary artery at the considered bifurcation.
Therefore, the Applicant’s responses have been fully considered and found not persuasive. The examiner will provide new grounds of rejection for addressing the new subject matters introduced with the independent claims with the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 185-186, 193-194, 201-202, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (2009 Annu.Rev.Biomed.Eng. 11:109-134; Pub.Date 04/13/2009), in view of Choy et al. (2008 J. Appl. Physiol. 104:1281-1286; Pub.Date online 03/06/2008), in view of Termeer et al. (2008 IEEE Trans. Visual. Comp.Graph. 14:1595-1602), in view of Chung et al. (2007 Phys. Med. Biol. 52:7153–7166; Pub.Date 2007), in view of Kim et al. (2010 Annals Biomed. Engin. 38:3195-3209; Pub.Date online 06/18/2010), in view of Ortiz-Perez et al. (2007 Eur. Heart J. 28:1750-1758; Pub.Date ePub 06/22/2007), in view of Le et al. (2008 Computerized Medical Imaging and Graphics 32:488-501; Pub.Date 07/01/2008) and in view of Taylor et al. (1999 Computer Aided Surgery 4:231-247) (Taylor’99).
Regarding claims 185, 193, Taylor discloses methods and apparatus for performing patient-specific modeling and quantifying the cardiovascular mechanics using a subject-specific anatomic model through medical imaging providing a geometric model of the cardiovascular system and using physiological models with obtaining properties of the blood flows, boundary conditions, and physics/mathematics equations governing the blood flow and blood vessel wall dynamics (Abstract) with the capability of displaying results (Fig.3) reading on a system for displaying cardiovascular information of a patient and a computer-implemented method for displaying cardiovascular information of a patient. Taylor further teaches the state of the art with the conventional methods with a system comprising:
at least one computer system/processor (p.127 2nd ¶ computer to perform image acquisition and processing techniques as p.123 last ¶) with the use of integrated sets of software tools to model blood flow other models and simulation processings (p.123 1st -3rd ¶) reading on and at least one non-transitory computer-readable medium storing instructions that, when executed by the at least one processor, causes the at least one processor to perform operations to:
receive patient-specific imaging data regarding a geometry of the patient's vasculature and heart, including at least a portion of the patient's vasculature beyond the patient's coronary arteries (p.111 Sub-chapter Acquisition of Patient-Specific Anatomic and Physiologic Data, including CT, MRI 3D ultrasound and IVUS for generating high resolution volumetric images of the vascular tree, with contrast imaging for direct 3D imaging (1st and 2nd ¶) and Fig.1a) and imaging the geometry of the heart (Fig.6) and heart model (p.123 3rd ¶),
receive physiological data measured from the patient (p.111-112 ¶ METHODS OF PATIENT-SPECIFIC MODELING OF CARDIOVASCULAR MECHANICS  - Acquisition of Patient-Specific Anatomic and Physiologic Data, such as from MRI with blood flow, wall motion, blood oxygenation ...); 
create a three-dimensional model representing at least the portion of the patient's vasculature based on the patient-specific imaging data (p.112 Sub-chapter Image segmentation and Image-Based Geometric Modeling, where Taylor described the teachings of segmentation of the volume rendered images from contrast enhanced imaging devices such as MR angiogram (1st ¶ and p.113 2nd ¶ and Fig.1, p.114 2nd ¶) with the definition of 3D mesh generation (p.114 ¶ Automatic Mesh generation and Fig.2) and defining specific boundary conditions for the 3D model (p.114 sub-chapter Patient-Specific Physiologic Models and Boundary Condition 1st-2nd paragraph for the simulation of blood flows as in Fig.3, and Fig.4 for the lumen modeling); 
create a physics-based model based on the patient data with blood vessel contour or boundaries (p.113), with lumped-parameter models for lumped heart models (p.115 2nd ¶ and relating to a blood flow characteristic of blood flow through the portion of the patient's vasculature (using the Mesh generation, and the boundary conditions in combination with the numerical methods based on physics laws of fluid mechanics for the Fluid structure interactions (p.117 Sub-Chapter Numerical Methods for Fluid-Structure Interactions, with the use of Navier-Stokes equations for fluid dynamics and the elastodynamics equations for the vascular dynamics for modelling within Lagrangian-Eulerian formulations the dynamics of the blood flow in 2nd create one or more models representing at least a portion of the patient's heart based on the received imaging patient-specific data (imaging and segmentation for mesh and modeling from patient-specific imaging data as previously discussed) and physiological data, wherein the one or more model comprise a vessel wall domain (blood flow with boundaries condition for fluid dynamics and vascular dynamic regarding the blood vessel walls as previously discussed); [...modify the one or more models to include one or more next generations of branches...]
determine a blood flow characteristic within the patient's vasculature using the three-dimensional model and the physics-based model (Fig.3 with the simulation of the blood flow and pressure in the pulmonary arteries with the arterial flow and pressure associated with the different pulmonary arteries, in Fig.5 for cerebral arteries and Fig.6 for the aorta from the heart and with p.119 paragraph Coupled-momentum method, with velocity magnitudes and pressure  fields); therefore Taylor teaches determine at least one value of a blood flow characteristic associated with a first artery within the heart using a simulation of blood flow through the one or more [...modified...] models since he teaches the determination of blood flow characteristics in various arteries based on a simulation of blood flow through the model, which is interpreted as therefore known in the art for any artery, as arteries are considered to be physiologically/anatomically similar wherever they are placed, therefore presenting similar biophysical properties relation with the blood flow and blood pressure and since Taylor teaches also the determination of the blood flow and pressure through the aorta (Fig. 6) as a first artery, which is broadly interpreted as attached and in permanent contact with the heart.
Taylor teaches patient-specific modelling applied to predict “rupture risk” of aneurysm (abstract) utilizing patient-specific models and investigation for aneurysm evolution to rupture with various physiological parameters (p.122 3rd ¶) with aneurysm are known to be located with plaque by medical definition of an aneurysm therefore with the identification of the location of the plaque being implicit in order to model it evolution via patient-specific modelling based on imaging  determine a first location in the one or more [...modified...] models at which a plaque is vulnerable to rupture.
Taylor teaches the patient-specific models with the identification of branching from the main arteries (Fig. 2 aorta with mesh definition for the aorta and the downstream artery branches and p.114 last ¶ to p.115 1st ¶) with also application for coronary modelling (p.111 last ¶ to p.112 1st ¶ reconstruction and visualization for dynamic application for coronary CT angiography) therefore reading on identify a pluralities of arteries downstream from the first artery. [...determine a potential path that the plaque will follow in response to the rupture and, based on the determined potential path, a second location at which the plaque may form an impediment to blood flow...].
Taylor teaches also display on a report [...a representation of at least the first artery, an indicator of the volumetric percentage of the myocardial tissue and/or ...] one or more indicators of the value of the blood flow characteristic on a corresponding portion of the at least one artery (Fig.3 with the representation of the pulmonary arteries with the report of the time variations of two blood flow characteristics such as blood flow/velocity and blood pressure at various portions of the arteries such as the Main Pulmonary Artery Blood Flow and Pressure (MPA) and the two corresponding sub-segments Left and Right Pulmonary Arteries (LPA and RPA));
Taylor does not specifically teach modify the one or more models to include one or more next generations of branches, determine, using the blood flow characteristic, a plurality of portions of myocardium of the patient's heart, each portion being associated with one or more of the plurality of identified arteries, performing a hemodynamic analysis of the rupture from the first location to determine a potential path that the plaque will follow in response to the rupture, the hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path; determining based on the determined potential path, a second location at which the plaque may form an impediment to blood flow, determine a 
However, Choy teaches within the same field of endeavor of modelling the blood flow in the cardiovascular environment (Title and abstract) the construction of models for the coronary arterial tree using patient-specific data and extrapolation data according to scaling laws within algorithms (p.1282 col.1-2 ¶ Tree models with “extrapolated full tree model, is an idealized of the entire tree down to the capillary level... generated using a combination of data obtained from the arterial casts and ... casts based on ... tree growth algorithms of coronary arteries”) therefore reading on modify the one or more models to include one or more next generations of branches .
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have used the system and method of Taylor to modify the one or more models to include one or more next generations of branches, since one of ordinary skill in the art would recognize that extrapolating the coronary arterial tree with several branching downstream from the main aorta artery was known in the art as taught by Choy. One of ordinary skill in the art would have expected to obtain reasonable results since both Choy and Taylor teach using patient-specific model for simulating the blood flow or volumetric flow in arteries for the assessing the heart and vascular system functions. The motivation would have been to facilitate the diagnosis and management of diffuse coronary artery diseases, as suggested by Choy (abstract).
Additionally, Termeer discloses a method and apparatus to visualize the perfusion of the heart muscle in patients using coronary anatomy data (Title, Abstract and Fig.1) combining the patient-specific imaging data from the heart and coronary arteries with computational simulation for assessing the coronary blood flow and the blood diffusion through the myocardial tissue such rd and 4th paragraph) with the method comprising to receive, at the at least one computer system, a patient-specific geometric model of the whole heart (p.1595 col.2 3rd paragraph) with visualization “from the whole heart” interpreted broadly as receiving data regarding a geometry of the patient‘s heart as claimed, with at least a portion of a coronary artery and at least a portion of myocardial tissue connected to the portion of the coronary artery of the patient (p.1596 col.1 last paragraph to col.2 end of first paragraph, Fig.1 and Fig.5 with heart tissue and the coronary arteries LAD, LCX and RCA, left anterior descending, left circumflex and right coronary artery); to simulate perfusion through at least the portion of the myocardial tissue based on the patient-specific geometric model, using the at least one computer system (p.1596 col.2 sub-chapter 3.1 Perfusion through the coronary arteries to p.1597 end of sub-chapter 3.1 and p.1597 col.3 sub-chapter 3.3 Diffusion of flow to p.1598 end of sub-chapter 3.3). Termeer teaches also the simulation of the blood flow for the different coronary arteries including the presence of stenosis (p.1596 col.2 sub-chapter 3.1 Perfusion through the coronary arteries to p.1597 end of sub-chapter 3.1) with the determination of the associated myocardial regions perfused by the corresponding coronary arteries and there downstream arteries as individual coronary territories using equi-perfusion lines using tissue perfusion simulation (Figs. 5-7). Therefore Termeer teaches determining, using the blood flow characteristic, a plurality of portions of myocardium of the patient's heart, each portion being associated with one or more of the plurality of identified arteries as claimed. 
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the methods and apparatus of Taylor and Choy, with determining, using the value of the blood flow characteristic, a plurality of portions of myocardium of the patient’s heart, each portion associated with one or more of the plurality of identified arteries, since one of ordinary skill in the art would recognize that modelling the heart tissue and the proximal coronary arteries for blood perfusion analysis was known in the art as taught by rd and 4th paragraph).
Additionally, Chung teaches within the same field of endeavor of using computational model for arterial tree and blood flow determination (Title and abstract) with the determination of the location of arterial blockage or occlusion with computational forecasting following the trajectory of particle emboli through a fractal arterial tree (abstract) until the location of the their blockage within the arterioles (abstract) the particles emboli being originated from plaque (p.7155 1st ¶). Chung is also teaching that simulation of the potential path of the ruptured plaque based the presence of blockage downstream (P.7158 section (4)) and with blood flow consideration according to the models consistent to blood flow at bifurcations and ratios of diameters of parent to daughter arteries (p.7156 last ¶) and according to collateral blood flow (p.7157 1st ¶) therefore all reading the simulation being based on hemodynamic analysis. Additionally, Taylor is also teaching the determination of the location of atherosclerosis/plaque using hemodynamic analysis as previously discussed. Therefore, the teachings of the combination Taylor and Chung teaches the hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path and therefore “determining, based on the determined potential path, a second location in the first downstream artery at which the plaque may form an impediment to blood flow” as claimed in the amended limitations. The examiner notes that the Applicant is also using a similar approach than Chung based on probability assigned to the plaque to flow towards one daughter or the other of the primary artery at the considered bifurcation. reading on performing a hemodynamic analysis of the rupture from the first location to determine a potential path that the plaque will follow in response to the rupture, hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path, and determining, based on the determined potential path, a second location in the first downstream artery at which the plaque may form an impediment to blood flow as claimed.
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the methods and apparatus of Taylor, Choy and Termeer with performing a hemodynamic analysis of the rupture from the first location to determine a potential path that the plaque will follow in response to the rupture, hemodynamic analysis identifying a first downstream artery of the plurality of arteries downstream from the first artery as part of the potential path, and determining, based on the determined potential path, a second location in the first downstream artery at which the plaque may form an impediment to blood flow, since one of ordinary skill in the art would recognize that modelling the arterial tree with fractal models was known in the art as taught by Choy and Chung and since using these arterial trees within computational modelling to monitor the travel of solid emboli representing plaque fragments until they location of being blocked within the tree in arteries or arterioles as function of their size was also known in the art as taught by Chung. One of ordinary skill in the art would have expected to obtain reasonable results since both Choy and Chung teach using a fractal representation of the patient specific arterial tree for diagnosis. The motivation would have been to provide new approaches for investigating neurological injury and assessing strategies for stroke prevention, as suggested by Chung (abstract).
Additionally, Kim teaches the simulation/model of the coronary blood flow/pressure with the aorta blood flow/pressure for patient at rest, light and moderate exercise conditions (p.3196 col.1 3rd ¶) and determine vessel wall boundary conditions of the plurality of arteries downstream from the first artery (p. 3196 col.2 1st ¶ and p.3197 col.1 3rd ¶) with aortic blood flow input to model coronary blood flow (Fig. 2) therefore for the determination of the arterial blood flow via simulation.
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have used the system and method of Taylor, Choy, Termeer and Chung with identifying a plurality of arteries downstream from the first artery and determining vessel wall nd ¶).
Additionally, Kim teaches the determination of a blood flow characteristic for characterizing the stenosis degree in coronary affecting the coronary blood flow (p.3199 col.1 2nd ¶ ad Table 4) with the determination of the myocardial region attached to the left anterior descending coronary artery LAD of the percentage of the blood flow reaching that myocardial region placed at risk of insufficient blood flow, when using the vessel wall model and the plurality of portions of the myocardium of the patient's heart supplied with blood from the first artery. Having proceeded for the particular case of the LAD, it would have been at the reach of one of ordinary skill in the art assuming the other coronary arteries being normal to deduct the [...volumetric...] percentage of myocardial tissue placed at risk of insufficient blood flow as knowing that the region for LAD alone is placed at risk. 
Additionally, Choy teaches within the same field of endeavor of modelling the blood flow in the cardiovascular environment (Title and abstract) the relationship between the myocardial mass being perfused and the blood flow perfusing the corresponding mass (p.1283 col.2 2nd ¶) and Ortiz-Perez teaches within the same field of endeavor of determination of the myocardial tissue placed at risk with coronary stenosis (Title and abstract) the relationship between the different coronary arteries and tributary arteries and their corresponding myocardial tissue volume at risk that they are perfusing (Fig.1) as dependent on the size of the blood vessel and dependent st ¶),  therefore teaching the  direct relation between the blood flow through a perfusing artery as taught by Choy and the corresponding volume and volume percentage at risk of the myocardial tissue as taught by Ortiz-Perez and Le, therefore reading on to deduct/determine the volumetric percentage of myocardial tissue placed at risk of insufficient blood flow as knowing that the region for LAD alone is placed at risk when using the vessel wall model and the plurality of portions of the myocardium of the patient's heart supplied with blood from the first artery.
 Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the methods and apparatus of Taylor, Choy, Termeer, Chung and Kim, with determining a volumetric percentage of the myocardial tissue beyond vessel walls of the plurality of identified arteries, and/or a volumetric percentage of the myocardial blood flow beyond the plurality of identified arteries, placed at risk of insufficient blood flow, when using the vessel wall model and the plurality of portions of the myocardium of the patient's heart supplied with blood from the first artery, since one of ordinary skill in the art would recognize that determining the decrease of blood flow in the LAD coronary  with the degree of stenosis was known in the art as taught by Kim, since the relationship between the blood flow within the arteries and the corresponding to the perfused myocardial mass is also known in the art as taught by Choy, and since the volumetric percentage of myocardial tissue place at risk is dependent on the perfusing artery as taught by Ortiz-Perez with the known correspondence between tissue volume and tissue mass as taught by Le  and since the myocardial region attached to the LAD blood flow is also known in the art a taught by Termeer. One of ordinary skill in the art would have expected this modification to provide reasonable expectation of success since all Termeer, Le, Ortiz-Perez, Choy, Kim and Taylor teach patient-
Additionally, Taylor’99 teaches the predictive medicine technology with the use of computer technology applied to “therapeutic decision making” (Title and abstract).  Taylor teaches the use of “computational tools to construct and evaluate combined anatomic and physiologic models to predict the outcome of alternative treatment plans for an individual” (abstract) therefore allowing the physician to simulate alternative treatments for cardiovascular disease and assess the clinical outcome in order to choose the optimal procedure within different treatment options for a specific patient (p.244 col.2 last ¶ to p.245 2nd ¶). Taylor’99 teaches the development of a user interface for treatment planning of cardiovascular occlusions reporting the results of different treatment options such angioplasty or bypass to increase the downstream blood flow (Fig.3, Fig.4 and Fig.8), and since Ortiz-Perez as discussed above teaches the relationship between the volumetric percentage placed at risk and the corresponding lesion placed on the corresponding artery or branch and blood flow level characteristic of the lesion (Ortiz-Perez, Fig. 1) therefore the combined teachings read on a display on a report with a treatment option for reducing the volumetric percentage of the myocardial tissue and/or the myocardial blood flow placed at risk.  
Therefore, it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the methods and apparatus made obvious by Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez and Le, with a display on a report with a treatment option for reducing the volumetric percentage of the myocardial tissue and/or the myocardial blood flow placed at risk since one of ordinary skill in the art would have recognized that specific-patient predictive medicine with computational tools for evaluating alternative treatment options for cardiovascular occlusions or stenosis was known in the art as taught by Taylor'66 and since patient-specific models and simulations including aorta and coronary were commonly available 
Kim teaches also the blood flow distribution for the aorta and its colored representation (Figs. 5-7) reading on displaying the representation of at least the first artery as colored based upon the blood flow characteristic at one or more locations along the first artery as claimed..
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have adapted the methods and apparatus disclosed by Taylor, Kim, Termeer and Taylor’99 with displaying the representation of at least the first artery is colored based upon the blood flow characteristic at one or more locations along the first artery since one of ordinary skill in the art would recognize that representing a distribution of blood flow along the aorta in colored coding was known in the art as taught by Kim. One of ordinary skill in the art would have expected to obtain reasonable results since Taylor is using the same representation method for blood flow of other arteries. The motivation would have been to present a better visualization of the blood flow distribution at a precise cardiac cycle time as suggested by Kim (Fig. 5).
Regarding claim 201, as discussed for claims 185 and 193, Taylor discloses methods and apparatus that includes programs capable to perform patient-specific modeling and quantifying the cardiovascular mechanics using a subject-specific anatomic model through medical imaging providing a geometric model of the cardiovascular system and using physiological models with obtaining properties of the blood flows, boundary conditions, and physics/mathematics equations governing the blood flow and blood vessel wall dynamics (Abstract), which broadly reads on a non-transitory computer-readable medium storing instruction to perform method steps. All the 
Regarding the dependent claims 186, 194, 202, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99.
Regarding claim 186, 194, 202, Taylor discloses the determination of the blood flow characteristics at different locations along the artery as discussed above for the MPA, LPA and RPA locations within Figure 3. Kim teaches also the blood flow distribution for the aorta and its colored representation (Figs. 5-7) reading on the representation of at least the first artery is colored based upon the blood flow characteristic at one or more locations along the first artery as claimed..
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have adapted the methods and apparatus disclosed by Taylor, Kim, Termeer and Taylor’99 with the representation of at least the first artery is colored based upon the blood flow characteristic at one or more locations along the first artery since one of ordinary skill in the art would recognize that representing a distribution of blood flow along the aorta in colored coding was known in the art as taught by Kim. One of ordinary skill in the art would have expected to obtain reasonable results since Taylor is using the same representation method for blood flow of other arteries. The motivation would have been to present a better visualization of the blood flow distribution at a precise cardiac cycle time as suggested by Kim (Fig. 5).

Claims 187, 189, 191, 195, 197, 199, 203, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (2009 Annu.Rev.Biomed.Eng. 11:109-134; Pub.Date 04/13/2009), in view of Choy et al. (2008 J. Appl. Physiol. 104:1281-1286; Pub.Date online .
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 teach an apparatus and method as set forth above. As discussed and set forth above, Kim teaches the concept of coronary blood flow reserve for characterizing the decrease of the blood blow when simulating different degrees of stenosis in LAD coronary artery during exercise (p. 3199 col.1 2nd ¶) and the determination of blood flow within the coronary arteries and its dependence of the degree of stenosis at rest, during exercise and during hyperemia conditions (Fig. 6).
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 do not explicitly teach upon determining that the value of the blood flow characteristic associated with an artery exceeds a predetermined threshold, display the value of the blood flow characteristic on a corresponding portion of the representation of at least the first artery as in claims 187, 195 and 203.
However, Wong teaches the determination of the blood flow characteristic FFR, fractional flow reserve, via simulation based on scaling laws relating the blood flow to the total arterial volume or pressure distributions (Title, abstract and p.3998 1st ¶). Wong teaches the relevance of the FFR values with the clinical threshold of 75-80% for identifying the ischemia producing stenoses (p.4009 3rd ¶). Wong also teaches the basis of FFR determination along the blood vessel for identifying and localizing the stenosis along a blood vessel when using a pressure sensing wire (p.3997 1st ¶) suggesting the necessary simulation of the FFR along the blood vessel for the 
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the system and method of Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 with determining that the value of the blood flow characteristic associated with an artery exceeds a predetermined threshold, since one person of ordinary skill in the art would recognize that simulation of the fractional flow reserve for the aorta or the coronary arteries with the determination of values for FFR above 0.75 for characterizing the presence of clinically critical stenosis was known to be performed in the art as taught by Wong. One person of ordinary skill in the art would have expected this modification to provide predictable results since both Taylor and Wong teach the simulation of cardiovascular blood flow. The motivation would have been to provide an approach to estimate the FFR without invasive pressure wire angiography and to assess the coronary artery stenosis at no additional risk to the patient as suggested by Wong (p.4009 3rd ¶).
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le, Taylor’99 and Wong, do not explicitly teach upon determining that the value of the blood flow characteristic associated with an artery exceeds a predetermined threshold, display the value of the blood flow characteristic on a corresponding portion of the representation of at least the first artery as in claims 187, 195 and 203.
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le, Taylor’99 and Wong, do not teach display the most functionally significant blood flow from a plurality of blood flow characteristic values as in claims 189 and 197.
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le, Taylor’99 and Wong, do not teach display the second value more prominently than the value of the blood flow characteristic upon the second value posing a greater risk to the health of the patient as in claims 191 and 199. 

Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have adapted the methods and apparatus disclosed by Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le, Taylor’99 and Wong, with displaying the value of the blood flow characteristic on a corresponding portion of the representation of the first artery and the display being made with increasing predominance upon the risk level for the patient's health since displaying a most functionally relevant FFR found below 0.75 to localize a coronary stenosis was common and conventional in the art and since the display of clinically relevant FFR value with increasing predominance would be a choice which is an arbitrary design consideration as taught by Forster. One of ordinary skill in the art would have expected to obtain reasonable results since Watkins is imaging the presence of coronary stenosis. The motivation would have been to present a better visualization of the blood flow distribution at a precise cardiac cycle time as suggested by Kim (Figs. 5-7).

Claims 188, 196, 204 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (2009 Annu.Rev.Biomed.Eng. 11:109-134; Pub.Date 04/13/2009), in view of Choy et al. (2008 J. Appl. Physiol. 104:1281-1286; Pub.Date online 03/06/2008), in view of Termeer et al. (2008 IEEE Trans. Visual. Comp.Graph. 14:1595-1602), in view of Chung et al. (2007 Phys. Med. Biol. 52:7153–7166; Pub.Date 2007), in view of Kim et al. (2010 Annals Biomed. .
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99, teach an apparatus and method as set forth above. As discussed and set forth above, Kim teaches the concept of coronary blood flow reserve for characterizing the decrease of the blood blow when simulating different degrees of stenosis in LAD coronary artery during exercise (p. 3199 col.1 2nd ¶) and the determination of blood flow within the coronary arteries and its dependence of the degree of stenosis at rest, during exercise and during hyperemia conditions (Fig. 6).
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 do not explicitly teach upon determining that the value of the blood flow characteristic associated with an artery exceeds a predetermined threshold, displaying a plurality of indicators, on the representation, associated with the plurality of the first artery as in claims 188, 196 and 204.
However, Wong teaches the determination of the blood flow characteristic FFR, fractional flow reserve, via simulation based on scaling laws relating the blood flow to the total arterial volume or pressure distributions (Title, abstract and p.3998 1st ¶). Wong teaches the relevance of the FFR values with the clinical threshold of 75-80% for identifying the ischemia producing stenoses (p.4009 3rd ¶). Wong also teaches the basis of FFR determination along the blood vessel for identifying and localizing the stenosis along a blood vessel when using a pressure sensing wire (p.3997 1st ¶) suggesting the necessary simulation of the FFR along the blood vessel for the localization of the stenosis and for the quantification of its severity and also the need of determining a plurality of simulated FFR values along the coronary arteries.
rd ¶).
T Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le, Taylor’99 and Wong do not teach displaying a plurality of indicators, on the representation, associated with a plurality of portions of the first artery.
However, Botman teaches displaying multiple indicators associated to multiple portions of the RCA for the FFR (Fig.3 F). 
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have adapted the methods and apparatus disclosed by Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le, Taylor’99 and Wong with displaying a plurality of indicators, on the representation, associated with a plurality of portions of the first artery since displaying multiple indicators of the presence of stenosis along a coronary artery was common and conventional in the art as taught by Forster. One of ordinary skill in the art would have expected to obtain reasonable results since Watkins is imaging the presence of coronary stenosis. The motivation would have been to present a better visualization of the blood flow distribution at a precise cardiac cycle time as suggested by Kim (Figs. 5-7).

Claims 192, 200, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (2009 Annu.Rev.Biomed.Eng. 11:109-134; Pub.Date 04/13/2009), in view of Choy et al. (2008 J. Appl. Physiol. 104:1281-1286; Pub.Date online 03/06/2008), in view of Termeer et al. (2008 IEEE Trans. Visual. Comp.Graph. 14:1595-1602), in view of Chung et al. (2007 Phys. Med. Biol. 52:7153–7166; Pub.Date 2007), in view of Kim et al. (2010 Annals Biomed. Engin. 38:3195-3209; Pub.Date online 06/18/2010), in view of Ortiz-Perez et al. (2007 Eur. Heart J. 28:1750-1758; Pub.Date ePub 06/22/2007), in view of Le et al. (2008 Computerized Medical Imaging and Graphics 32:488-501; Pub.Date 07/01/2008) and in view of Taylor et al. (1999 Computer Aided Surgery 4:231-247) (Taylor’99) as applied to claims 185, 186, 193-194, 201-202 and further in view of Wong et al. (2004 Phys. Med. Biol. 53:3995-4011).
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 teach an apparatus and method as set forth above. As discussed and set forth above, Kim teaches the concept of coronary blood flow reserve for characterizing the decrease of the blood blow when simulating different degrees of stenosis in LAD coronary artery during exercise (p. 3199 col.1 2nd ¶) and the determination of blood flow within the coronary arteries and its dependence of the degree of stenosis at rest, during exercise and during hyperemia conditions (Fig. 6).
Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 do not explicitly teach the value of the blood flow characteristic comprises the functional significance of a fractional flow reserve as in claims 192 and 200.
However, Wong teaches the determination of the blood flow characteristic FFR, fractional flow reserve, via simulation based on scaling laws relating the blood flow to the total arterial volume or pressure distributions (Title, abstract and p.3998 1st ¶). Wong teaches the relevance of the FFR values with the clinical threshold of 75-80% for identifying the ischemia producing stenoses (p.4009 3rd ¶). Wong also teaches the basis of FFR determination along the blood vessel for identifying and localizing the stenosis along a blood vessel when using a pressure sensing st ¶) suggesting the necessary simulation of the FFR along the blood vessel for the localization of the stenosis and for the quantification of its severity.
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to have modified the system and method of Taylor, Choy, Termeer, Chung, Kim, Ortiz-Perez, Le and Taylor’99 with the value of the blood flow characteristic comprises the functional significance of a fractional flow reserve, since one person of ordinary skill in the art would recognize that simulation of the fractional flow reserve for the aorta or the coronary arteries was known to be performed in the art as taught by Wong. One person of ordinary skill in the art would have expected this modification to provide predictable results since both Taylor and Wong teach the simulation of cardiovascular blood flow. The motivation would have been to provide an approach to estimate the FFR without invasive pressure wire angiography and to assess the coronary artery stenosis at no additional risk to the patient as suggested by Wong (p.4009 3rd ¶).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793      

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793